DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Claim Rejections - 35 USC § 101
The rejection under 35 USC § 101 has been withdrawn. 

Claim Rejections - 35 USC § 112
The previous rejection under 35 USC § 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 103
Applicants’ arguments with respect to the rejection of claim 2 under 35 USC § 103 have been fully considered but they are not persuasive. 
The applicants argued that POLLARD fails to teach that the buyers present the plurality of stored parameters stored in at least one of carrying cards, mobile phones, laptop computers, and flash memories to the consumer rights locker to access at least one level of the plurality of levels of the personal information in the consumer rights locker when it is determined that the plurality of parameters includes an access right that is consistent with information in the scope of access (REMARKS, Page 11).
… the cited paragraphs fail to teach, suggest, or disclose that the buyers present the plurality of stored parameters stored in at least one of carrying cards, mobile phones, laptop computers, and flash memories to the consumer rights locker to access at least one level of the plurality of levels of the personal information in the consumer rights locker when it is determined that the plurality of parameters includes an access right that is consistent with information in the scope of access. That is, the cited paragraphs of Pollard fail to mention anything about the fact that the buyers present (and use) the parameters stored in the carrying cards, mobile phones, laptop computers, or flash memories to the consumer rights locker to access at least one level of the plurality of levels of the personal information in the consumer rights locker.

The examiner respectfully disagrees.
As taught in POLLARD, personal data items about a user is generated as in FIG. 2B (POLLARD, ¶ 0037), wherein the personal data items are (1) stored in a data structure of a secure data store (POLLARD, ¶ 0019), and (2) categorized based on a plurality of level of services (POLLARD, ¶ 0020). A level of service includes one or more subscriptions to one more personal data items, wherein a subscription includes access right in association with particular personal data items (POLLARD, ¶ 0020). Access to personal data items in the secure data store is controlled by the user (POLLARD, ¶ 0027) under different subscriptions (POLLARD, ¶ 0021), wherein the access to the user’s secure data store is controlled in accordance with accessing and modifying a scope of access to personal data items, e.g., a user can specify that less sensitive personal data items may be accessed based on local determination (POLLARD, ¶ 0033). In order to access the secure data store, unique identifiers associated with personal data subscribers are used for accessing the personal data items (POLLARD, ¶¶ 0072[Wingdings font/0xE0]0073), wherein requests include read/write requests and unique identifiers (POLLARD, ¶ 0072) made by the personal data subscribers to read/write the personal data items in the secure data store (POLLARD, ¶ 0073), wherein read/write requests are granted if the unique identifiers are authenticated and associated with valid subscriptions that entitle access to the personal data items that are subject of the requests (POLLARD, ¶ 0073). Users’ secure data stores are distributed in the form of keychain memory devices, smart cards to customers of personal data subscriber, wherein a unique identifier is associated with each distributed secure data store (POLLARD, ¶ 0133).
The teaching from POLLARD as noted reads on limitation teach that the buyers present the plurality of stored parameters stored in at least one of carrying cards, mobile phones, laptop computers, and flash memories to the consumer rights locker to access at least one level of the plurality of levels of the personal information in the consumer rights locker when it is determined that the plurality of parameters includes an access right that is consistent with information in the scope of access of claim 1 as shown below.

CLAIM 1
the buyers present the plurality of stored parameters stored in at least one of carrying cards, mobile phones, laptop computers, and flash memories to the consumer rights locker 



to access at least one level of the plurality of levels of the personal information in the consumer rights locker 


when it is determined that the plurality of parameters includes an access right that is consistent with information in the scope of access.
POLLARD 
the unique identifiers associated with the requests are given to the user’s secure data store by the personal data subscribers (POLLARD, ¶¶ 0072[Wingdings font/0xE0]0073), wherein the unique identifiers are stored in carrying cards, e.g., keychain memory devices (POLLARD, ¶ 0133), 
to access categorized personal data items in the user’s secure data store (POLLARD, ¶ 0073), wherein the personal data items are categorized based on a plurality of level of services (POLLARD, ¶ 0020), 
wherein requests are granted if read/write request associated with the authenticated unique identifiers matches access right in the scope of access of personal data items (POLLARD, ¶ 0073).



Applicants’ arguments with respect to the rejection of claim 3 under 35 USC § 103 have been fully considered but they are not persuasive. 
POLLARD teaches that the plurality of parameters comprises an online address of the consumer rights locker, e.g., a communication link to forward a data request for personal data items (POLLARD, ¶ 0100), and a key to unlock an authorized level of the plurality of levels of the personal information, e.g., a passphrase to decrypt categorized personal data items (POLLARD, ¶ 0024).

Applicants’ arguments with respect to the rejection of claims 4-10, 12-15 & 20 under 35 USC § 103 have been fully considered but they are not persuasive. Claims 4-10, 12-15 & 20 are unpatentable over POLLARD and KAWAKAMI for at least the reasons as noted with regard to claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

the plurality of parameters stored on at least one of carrying cards, mobile phones, laptop computers, and flash memories references to other items in the claim. It is unclear what item is being referenced.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by POLLARD [US 2010/0186066 A1].

Regarding claim 11, POLLARD teaches a method of managing and controlling personal information of a consumer. The method as taught in POLLARD reads on claim 11 as shown below.

CLAM 11
A method of managing and controlling personal information of a consumer, the method comprising:
building and storing, by a data manager, a plurality of levels of the personal information on the consumer rights locker on the cloud;







enabling the consumer to control access to the personal information on the consumer rights locker under terms of the consumer using a access controller,
wherein the access to the consumer rights locker is controlled by the consumer viewing and modifying a scope of access;

receiving, at the access controller, a request to access the consumer rights locker of the consumer from at least one buyer of personal information using the plurality of parameters stored on at least one of carrying cards, mobile phones, laptop computers, and flash memories;


granting, by an access manager, access to at least one level of the plurality of levels of the personal information in the consumer rights locker when it is determined that the plurality of parameters includes an access right that is consistent with information in the scope of access.

POLLARD
A method of managing a user’s secure data store (POLLARD, Abstract & ¶¶ 0031 & 0046), the method comprising:

access to the user’s secure data store is controlled by the user (POLLARD, ¶ 0027) under different subscriptions (POLLARD, ¶ 0021), 
wherein the access to the user’s secure data store is controlled by accessing and modifying a scope of access of personal data items (POLLARD, ¶ 0033);
requests to access to the user’s secure data store from at least one subscriber is received as shown in FIG. 7 (POLLARD, ¶ 0099) using unique identifiers associated with requests (POLLARD, ¶¶ 0072[Wingdings font/0xE0]0073), wherein the unique identifiers are stored in 
access to categorized personal data items in the user’s secure data store are granted (POLLARD, ¶ 0073), wherein the personal data items are categorized based on a plurality of level of services (POLLARD, ¶ 0020), wherein the requests are granted if read/write request associated with the authenticated unique identifiers matches access right in the scope of access of personal data items (POLLARD, ¶ 0073),
wherein limitations a data manager, an access controller, an access manager are considered being equivalent to computer instructions (POLLARD, ¶ 0125) to perform the method as disclosed in POLLARD.



Regarding claim 12, POLLARD further discloses the step of sending a notice to the at least one buyer of the personal information when the scope of access is modified by the consumer (POLLARD, ¶ 0048).

Regarding claim 13, POLLARD further discloses that the plurality of stored parameters comprises an online address of the consumer rights locker, e.g., a communication link to forward a data request for personal data items (POLLARD, ¶ 0100), and a key to unlock an authorized level of the plurality of levels of the personal information, e.g., a passphrase to decrypt categorized personal data items (POLLARD, ¶ 0024).

Regarding claim 14, POLLARD further discloses that the buyers comprise at least one of services, businesses, and other entities interested in the personal information (POLLARD, ¶¶ 0020[Wingdings font/0xE0]0021).

Regarding claim 15, POLLARD further discloses that the consumer rights locker comprises an overview page to display the scope of access to enable the consumer to view and select what personal information to share and with whom (POLLARD, FIG. 2G & ¶¶ 0052[Wingdings font/0xE0]0055).

Regarding claim 16, POLLARD further discloses the step of adjusting data sharing policies and standards, by an access manager, using the overview page (POLLARD, FIG. 2G & ¶¶ 0052[Wingdings font/0xE0]0055).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 2-10 & 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over POLLARD [US 2010/0186066 A1] in view of KAWAKAMI et al. [US 2007/0067400 A1], hereinafter referred to as KAWAKAMI.

Regarding claims 2 & 19, POLLARD teaches a method and program for managing a secure personal datastore stored on a personal data propagation environment. The method as taught in POLLARD reads on claims 2 & 19 as shown below.

CLAMS 2 & 19
A method of managing a consumer rights locker stored on the cloud, the method comprising:


building and storing, by a data manager, a plurality of levels of personal information on the consumer rights locker;


controlling access to the consumer rights locker, by an access controller, under terms of a consumer, 

wherein the access to the consumer rights locker is controlled by viewing and modifying a scope of access;

storing a plurality of parameters needed to access the consumer rights locker in at least one of carrying cards, mobile phones, laptop computers, and flash memories;

the buyers present the plurality of parameters stored in at least one of carrying cards, mobile phones, laptop computers, and flash memories to the consumer rights locker 



to access at least one level of the plurality of levels of the personal information in the consumer rights locker 


when it is determined that the plurality of parameters includes an access right that is consistent with information in the scope of access.

POLLARD 
A method of managing a user’s secure data store located on the cloud, e.g., a plurality of secure personal data stores (POLLARD, Abstract & ¶¶ 0031 & 0046), the method comprising:
personal data items of a user are generated as in FIG. 2B (POLLARD, ¶ 0037), 
access to the user’s secure data store is controlled by the user (POLLARD, ¶ 0027) under different subscriptions (POLLARD, ¶ 0021), 
wherein the access to the user’s secure data store is controlled by accessing and modifying a scope of access of personal data items (POLLARD, ¶ 0033);
unique identifiers associated with corresponding personal data subscribers for accessing the user’s secure data store are stored in carrying cards, e.g., keychain memory devices (POLLARD, ¶ 0133);
the unique identifiers associated with the requests are given to the user’s secure data store by the personal data subscribers (POLLARD, ¶¶ 0072[Wingdings font/0xE0]0073), wherein the unique identifiers are stored in carrying cards, e.g., keychain memory devices (POLLARD, ¶ 0133), 

wherein requests are granted if read/write request associated with the authenticated unique identifiers matches access right in the scope of access of personal data items (POLLARD, ¶ 0073),
wherein limitations a data manager, an access controller are considered being equivalent to computer instructions (POLLARD, ¶ 0125) to perform the method as disclosed in POLLARD.


POLLARD does not explicitly teach that the plurality of unique identifiers associated with personal data subscribers are transmitted to corresponding subscribers, e.g., transmitting the plurality of stored parameters, by the access controller, to buyers of the personal information.
KAWAKAMI teaches that unique identifier associated with a subscriber is transmitted to that subscriber during the registration process (KAWAKAMI, FIGS. 6 & 7- ¶¶ 0085[Wingdings font/0xE0]0090).
Obviously, using KAWAKAMI’s technique with POLLARD’s process of subscribing as shown in FIG. 7, plurality of unique identifiers associated with personal data subscribers are transmitted to corresponding subscribers, e.g., transmitting the plurality of parameters to buyers of the personal information.


Regarding claims 3 & 20, POLLARD further discloses that the plurality of stored parameters comprises an online address of the consumer rights locker, e.g., a communication link to forward a data request for personal data items (POLLARD, ¶ 0100), and a key to unlock an authorized level of the plurality of levels of the personal information, e.g., a passphrase to decrypt categorized personal data items (POLLARD, ¶ 0024).

Regarding claim 4, POLLARD further discloses that the buyers comprise at least one of services, businesses, and other entities interested in the personal information (POLLARD, ¶¶ 0020[Wingdings font/0xE0]0021).

Regarding claim 5, POLLARD further discloses that the consumer rights locker comprises an overview page to display the scope of access to enable the consumer to view and select what personal information to share and with whom (POLLARD, FIG. 2G & ¶¶ 0052[Wingdings font/0xE0]0055).

Regarding claim 6, POLLARD further discloses the step of adjusting data sharing policies and standards, by an access manager, using the overview page (POLLARD, FIG. 2G & ¶¶ 0052[Wingdings font/0xE0]0055).

Regarding claim 7, POLLARD further discloses the step of transmitting, by the access controller, a notice to the buyers of information when the data sharing policies and standards are adjusted (POLLARD, ¶ 0048).

transmitting the plurality of stored parameters to buyers of the personal information comprises transmitting the plurality of stored parameters online (KAWAKAMI, FIGS. 6 & 7- ¶¶ 0085[Wingdings font/0xE0]0090).

Regarding claim 9, KAWAKAMI further discloses that transmitting the plurality of stored parameters to buyers of the personal information comprises transmitting the plurality of stored parameters by electronic mail (KAWAKAMI, FIGS. 6 & 7- ¶¶ 0085[Wingdings font/0xE0]0090).

Regarding claim 10, KAWAKAMI further discloses the step of presenting the plurality of stored parameters to the buyers of the personal information as noted above with regard to claim 2.
POLLARD’s process of subscribing as shown in FIG. 7 is a point of sale of the personal information.
Obviously, using KAWAKAMI’s technique with POLLARD’s process of subscribing as shown in FIG. 7, plurality of unique identifiers associated with personal data subscribers are transmitted and presented to corresponding subscribers at a point of sale of personal data, e.g., presenting the plurality of parameters to buyers of the personal information at a point of sale of the personal information.









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        March 6, 2021